IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 98-41281
                            Conference Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


versus


ANCELMO CORONADO-MARTINEZ,

                                               Defendant-Appellant.

                            - - - - - - - - - -
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. M-98-CR-201-1
                            - - - - - - - - - -

                               June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

       Ancelmo Coronado-Martinez (Coronado), appeals his guilty-

plea conviction for illegal reentry into the United States

following deportation, in violation of 8 U.S.C. § 1326(a) and

(b).       Coronado argues that the district court erred by applying

the 16-level increase pursuant to U.S.S.G. § 2L1.2(b) because he

had been previously deported subsequent to an aggravated-felony



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41281
                                 -2-

conviction for possession of marijuana.     Coronado failed to raise



an objection at sentencing on this issue; therefore, this issue

is reviewed solely for plain error.     Fed. R. Crim. P. 52(b);

United States v. Rodriguez, 15 F.3d 408, 414-15 (5th Cir. 1994);

United States v. Olano, 507 U.S. 725, 731-37 (1993).     His

arguments regarding this issue are precluded by our decision in

United States v. Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).

This issue is without arguable merit and frivolous.     The appeal

is DISMISSED.   See 5TH CIR. R. 42.2.